UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1047


MIRIAM GRICE,

                Plaintiff - Appellant,

           v.

BALTIMORE COUNTY, MARYLAND; FRED HOMAN, Individually and in
his official capacity; SUZANNE BERGER, Individually and in
her official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-01701-JFM)


Argued:   October 28, 2009                  Decided:    December 3, 2009


Before TRAXLER,    Chief     Judge,   and   DUNCAN     and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Kathleen Mary Cahill, LAW OFFICES OF KATHLEEN CAHILL,
Towson, Maryland, for Appellant.   Jeffrey Grant Cook, BALTIMORE
COUNTY OFFICE OF LAW, Towson, Maryland, for Appellees.        ON
BRIEF: John E. Beverungen, County Attorney, BALTIMORE COUNTY
OFFICE OF LAW, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                                         I.   FACTS

       The appellant, Miriam Grice, worked as a claims manager for

Baltimore County, Maryland (“the County”) from March 1998 until

August 2005, when her position was converted from a part-time

classification to one within the County’s merit system.                            During

the relevant timeframe, co-defendant Fred Homan was a senior

administrator with the County and co-defendant Suzanne Berger

was    employed          as    an     attorney     with     the     County.       Before

transitioning to the County’s merit system in 2005, Grice held

the title of “Claims Manager” and was responsible for handling

workers’ compensation claims for the County.

       As required during the transition to the merit system, the

County reclassified and “posted” the job of Claims Manager for

competitive application. 1              Co-defendants Homan and Berger, along

with       the     County’s         Insurance      Administrator,         Bob     Behler,

interviewed        the    candidates. 2          Despite    Grice’s     rating    by   the

County’s         human    resources      department        as     the   best    qualified

applicant        prior    to    the    candidates’        interviews,     she    was   not

       1
       To avoid confusion due to the pre- and post-merit system
job titles of “Claims Manager,” we will refer to the merit
system position as that of “Claims Manager” and to Grice’s
former job as her “former position.”
       2
       The County’s procedure in hiring for a “posted” position
was to interview the top three candidates.



                                              2
hired.    Instead, the County hired Kent Underwood, a male who had

no   prior   experience    handling     government    claims   but   who   had

twenty-three    years     as   claims       manager   and   assistant   vice-

president at a large private insurer.

      Grice was appointed Assistant Claims Manager, in which she

remained the supervisor of workers’ compensation claims for the

County and reported to Underwood.            Grice viewed this position as

a demotion because the salary was less than her salary prior to

the transition to the merit system. 3            Her salary was, however,

the highest allowed for her pay grade under the legislatively

enacted pay scale applicable to the merit system and, unlike her

former position, had additional benefits including a property

interest in her employment.

      A month after taking the job as Assistant Claims Manager

Grice complained to the County Executive that she had been the


      3
       The County contends that the Claims Manager position under
the merit system was, in fact, Behler’s former job (previously
titled Insurance Administrator) which supervised not only
workers’ compensation claims but also all the general liability
claims involving the County.     As such, the County insists the
Claims Manager position would have been a promotion for Grice.
Grice insists the Claims Manager position was, in fact, her
“old”    position   supervising   the   unit  handling   worker’s
compensation claims.    We do not consider this factual dispute
important,    however,   because    if   the  County   unlawfully
discriminated against Grice in the selection process, it is
immaterial whether the job was the same or would have been a
promotion.    Nonetheless, the County’s position appears to be
correct.



                                        3
victim of sex discrimination due to Underwood’s selection for

the Claims Manager position.                 She also filed a complaint with

the Equal Employment Opportunity Commission.                      As a result of the

charges,      Homan     removed      himself        as   Grice’s      supervisor       and

appointed another employee, Keith Dorsey, to supervise Grice.

In response to a complaint from a co-worker that Grice had been

harassing     her     for   information      about       Underwood,    Dorsey     placed

Grice on paid leave pending the outcome of an investigation.

Grice was subsequently issued a written reprimand.                        As a result,

Grice amended her EEOC charge to allege a claim of retaliation.

      On June 13, 2007, Grice was called to a meeting with Dorsey

and   Mary    Ellen    Niles,      who    had    replaced    Underwood      as    Claims

Manager      (and    thus    became       Grice’s    supervisor).          When    Grice

arrived she saw disciplinary papers on the desk and immediately

asked that her lawyer be present for the meeting, as Dorsey had

previously     allowed. 4          Dorsey    acquiesced      to    this    demand      but

directed     Grice    to    take    the    disciplinary      papers    with      her   for

review in preparation for the meeting — an order Grice refused.

For disobeying his order to take the papers, Dorsey suspended




      4
        The   papers  included   “Supervisor’s  Notes   on  Oral
Counseling” and a Written Reprimand which documented various
incidents of sanctionable behavior by Grice between May 22, 2007
and June 13, 2007.



                                             4
Grice     and,   the       next    day,       terminated       her   employment         for

insubordination. 5

      Two    weeks     after      her    discharge        Grice   filed     an    Amended

Complaint in the United States District Court for the District

of   Maryland    asserting        claims        against    the    County,    Homan      and

Berger. 6 Count One of Grice’s Amended Complaint asserts claims

against Homan and Berger, individually and in their official

capacities, for violation of Section 1983 of the Civil Rights

Act of 1871, 42 U.S.C. §                1983.     Grice contends that Homan and

Berger violated her civil rights by unlawfully discriminating

against her based on gender when they did not select her for the

Claims Manager position.             Count Two asserts a claim against the

County for unlawful discrimination in violation of Title VII.

Grice’s     Title    VII    claims      are     based     on   allegations       that   the

County discriminated against her by (a) hiring a less qualified

male, Underwood, as Claims Manager (“non-selection claim”), (b)

demoting her to Assistant Claims Manager (“demotion claim”), (c)

retaliating against her by imposing a suspension based upon her



      5
       At oral argument, Grice confirmed that no dispute exists
as to this sequence of events at the June meeting.
      6
       Grice originally filed suit on June 27, 2007, but the suit
was dismissed because she failed to exhaust her administrative
remedies.     Grice subsequently exhausted her administrative
remedies and the EEOC issued a right-to-sue letter on April 28,
2008.



                                              5
co-worker’s         complaints      (“retaliation        claim”),     and     (d)   by

terminating her on June 13, 2007 (“discharge claim”).

        The    district     court       granted    summary    judgment   to    Homan,

Berger and the County on all claims.                 Specifically, the district

court       found   Grice’s      non-selection      claim    under   Title    VII   was

time-barred         based   on    her    failure    to   file   an   administrative

charge with the EEOC within 300 days of the alleged violation. 7

The district court then determined that even if the claim had

not been time-barred, “the Defendants would still be entitled to

summary judgment on this claim as well as on Grice’s timely

filed demotion, suspension, discharge and retaliation claims . .

. . ”       Joint Appendix (“J.A.”) at 748.

     Grice appeals the district court’s judgment in some, but

not all, respects.            She does not challenge the district court’s

finding that her non-selection claim under Title VII was time-

barred.       Nonetheless, Grice asserts the district court erred in

granting summary judgment on her claims against Homan and Berger

arising under 42 U.S.C. § 1983.                     For the reasons set forth

below, we disagree and affirm the district court.




        7
       Grice learned she had not been selected for the Claims
Manager position on October 13, 2005 but did not file a claim
with the EEOC until 349 days later, September 27, 2006.  J.A.
746.



                                             6
       As   an    initial       matter       we    note          that      Grice’s      two   “Issues

Presented        for    Review”        as    set       forth         in     her    opening          brief

challenge only the non-selection and discharge claims.                                        Although

the    arguments        in    Grice’s       opening             brief      tend    to   overlap          in

various     respects,          her     failure        to        address      the     demotion         and

retaliation claims results in the abandonment of those claims on

appeal.     See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th   Cir.      1999)       (“[T]he    argument            .    .    .    must    contain      .    .   .

‘appellant's           contentions          and       the        reasons      for       them,        with

citations to the authorities and parts of the record on which

the appellant relies.’”) (quoting Fed. R. App. P. 28(a)(9)(A)).

The “[f]ailure to comply with the specific dictates of [Rule 28]

with respect to a particular claim triggers abandonment of that

claim on appeal.”               Id.      Indeed, Grice confirms in her reply

brief that “[t]here are two issues on this appeal – whether

summary judgment was properly granted on [her] claims (1) that

she was denied the Claims Manager position in September 2005

because of sex discrimination, and (2) that she was fired in

June 2007 because of retaliation for alleging bias in the Claims

Manager selection.”            Reply Br. at 1.

       Accordingly,           we      address         only           the     non-selection            and

discharge claims.




                                                  7
                                       II.

       A district court’s grant of summary judgment is reviewed de

novo.”        Causey v. Balog, 162 F.3d 795, 800 (4th Cir. 1998)

(citing Henson v. Liggett Group, Inc., 61 F.3d 270, 274 (4th

Cir.       1995)).    “Summary      judgment        is   appropriate      when     the

evidence, viewed in the light most favorable to the non-moving

party,      demonstrates    there   are       no   genuine      issues   as   to   any

material fact, and the moving party is entitled to judgment as a

matter of law.”        Id. (citing United States v. Leak, 123 F.3d

787, 794 (4th Cir. 1997)).           The elements of a prima facie case

under Title VII are the same under 42 U.S.C. § 1983.                     Gairola v.

Commw. of Va. Dep’t of Gen. Servs., 753 F.2d 1281, 1285 (4th

Cir. 1985).

           Although at the time she filed her Amended Complaint Grice

apparently       believed   that    Berger         had   been    involved     in   the

decision not to hire her, she admitted during oral argument that

subsequent evidence shows “there is not evidence that Ms. Berger

had a role in the sex discrimination and retaliation claim.” 8                      As

such, the district court’s entry of summary judgment in favor of

Berger was correct.         See Holland v. Washington Homes, Inc., 487


       8
        On brief and in oral argument Grice refers to the non-
selection claim as the sex discrimination claim and categorizes
the demotion, suspension and discharge claims as retaliation
claims.



                                          8
F.3d 208, 216 (4th Cir. 2007) (employer put forth evidence that

its decisionmaker fired employee for non-discriminatory reason);

Geiger v. Tower Auto., 579 F.3d 614, 620–21 (6th Cir. 2009)

(“Any discriminatory statements must come from decisionmakers to

constitute        evidence           of    discrimination.”).          Thus,      the   only

question is whether the district court properly granted summary

judgment    as       to    Homan      on    Grice’s      non-selection      and    discharge

claims.

                          A.     Grice’s Non-Selection Claim

        Lacking      direct      evidence       of      discrimination,     the    district

court assumed without deciding that Grice had made out a prima

facie    case     under        the    burden-shifting        framework      set    forth   in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), which

required Grice to prove that she (1) was a member of a protected

class, (2) had suffered an adverse employment action, (3) had

maintained       a    satisfactory           job       performance,   and    (4)    that   a

similarly-situated employee outside the protected class received

more favorable treatment.                  White v. BFI Waste Services, LLC, 375

F.3d 288, 295 (4th Cir. 2004) (citing McDonnell Douglas Corp.,

411 at 802).              Pursuant to the McDonnell Douglas framework the

district court then found, and the record clearly supports, that

the     County       had       articulated         “legitimate,       non-discriminatory

reason[s] for the decision: namely that while both Grice and

Underwood were strong applicants on paper, Underwood had a much

                                                   9
better      interview;      his      experience     was   better   suited   for    the

position; and he did not have a history of problematic employee

relations as did Grice.”              J.A. 749-50.

      To rebut the County’s legitimate non-discriminatory reasons

for hiring Underwood, Grice argues that Behler, Homan and Berger

(the panelists who conducted her interview) were biased against

her   and    that       their   “motivation       was   discriminatory.”     Br.   of

Appellant at 23.            However, as the district court found, Grice

“does not provide any evidence that the bias was based on her

gender.”      J.A. 750.

      In her Amended Complaint Grice asserts that in 1999 she

became aware that Behler may have been romantically involved

with another employee.                According to Grice, she reported this

allegation to Homan who “rebuked [her] for the manner in which

she had handled the matter, and threatened to abolish her job.”

J.A. 12.      According to Grice, Homan removed Behler as her direct

supervisor until 2004.               When Behler resumed his supervision of

Grice,      she    alleges      that    he   “treated     [her]    disfavorably    on

account of her role in reporting his alleged sexual misconduct.”

J.A. 12.

      Grice further asserts in her Amended Complaint that “Homan

and Berger also had significant bias against [her], rendering it

impossible        for    them   to     fairly     consider   plaintiffs’    superior

qualifications for the position.” J.A. 12.                     However, according

                                             10
to    Grice,    this   bias   arose       because    “[j]ust   months      before   the

selection panel convened . . . [Grice] accidentally interrupted

[Homan and Berger] in an awkward scene after work hours . . . .”

J.A. 12.       According to Grice, it was “from that point on [that

Homan and Berger] launched a campaign to get rid of [her].”

J.A. 13.

            The general rule is that “a party is bound by the
       admissions of his pleadings.”   Best Canvas Products &
       Supplies v. Ploof Truck Lines, 713 F.2d 618, 621 (11th
       Cir. 1983). See also Action Manufacturing, Inc. v.
       Fairhaven Textile Corp., 790 F.2d 164, 165 (1st Cir.
       1986);   PPX Enterprises, Inc. v. Audiofidelity, Inc.,
       746 F.2d 120, 123 (2d Cir. 1984); Brown v. Tennessee
       Gas Pipeline Co., 623 F.2d 450, 454 (6th Cir. 1980)
       (“under federal law, stipulation and admissions in the
       pleadings are generally binding on the parties and the
       Court.”);   State Farm Mutual Automobile Ins. Co. v.
       Worthington, 405 F.2d 683, 686 (8th Cir. 1968) (“. . .
       judicial admissions are binding for the purpose of the
       case in which the admissions are made including
       appeals.”).

Lucas v. Burnley, 879 F.2d 1240, 1242 (4th Cir. 1989).                        Grice’s

allegations establish that any bias on the part of Behler, Homan

and    Berger     resulted    from    her        discovery   of    their    allegedly

inappropriate       activities       at     work.      Grice      has   provided     no

evidence that Homan’s animus towards her, if any, was based on

gender.        In short, the record does not show that the County’s

explanation for hiring Underwood is a mere pretext for gender

discrimination.        As the district court stated, “[a] showing of

bias is not sufficient to prove that an employer has violated




                                            11
Title     VII    [or    §      1983]      unless        the       bias   is      based    on     the

plaintiff’s membership in a protected class.”                              J.A. 750-51.

        For the foregoing reasons the district court did not err in

finding       that     Grice        failed       to     establish          pretext       for     the

legitimate, nondiscriminatory reasons for selecting Underwood.

See Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-

53 (1981); Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231,

234-35 (4th Cir. 1991).                    The district court did not err in

granting      summary        judgment      to     the    defendants         on    Grice’s       non-

selection claim under 42 U.S.C. § 1983.

                             B.     Grice’s Discharge Claim

        The County has not disputed, either in this Court or below,

that     it     was    aware       of     Grice’s       EEOC       claim      (and    subsequent

amendments)       or    that        filing       the    claim       constituted          protected

activity.        In addition, the district court determined that Grice

had “alleged sufficient evidence of retaliatory animus . . . to

meet the minimal burden required . . . .”                                J.A. 757.         Despite

its     finding       that        Grice    had    made        a    prima      facie      case     of

discrimination, the district court granted summary judgment on

the discharge claim because, as with her non-selection claim,

Grice failed to provide a preponderance of evidence that the

County’s reasons for her discharge were pretextual.                                       For the

reasons that follow, we agree with the district court.



                                                 12
      The    district          court        found       the    County       had    “consistently

stated       that        the        reason         for        termination          was         Grice’s

insubordination          in     refusing          to     meet       with    Dorsey       and     Niles

without her attorney present and her refusal to take from Dorsey

the   materials      to        be    discussed          at    the    meeting.”           J.A.     758.

Though Grice argued the County had “ever-shifting reasons” for

firing      her,    which           indicated           pretext,          the    district        court

correctly     concluded             that    the    “minor       discrepancies”            she    cited

were not evidence of pretext.                           J.A. 757-58.             See Holland v.

Washington     Homes,          Inc.,       487     F.3d       208,    216       (4th   Cir.      2007)

(“‘Once      an      employer              has      provided          a     non-discriminatory

explanation        for    its        decision,         the    plaintiff          cannot    seek     to

expose      that    rationale          as        pretextual          by    focusing       on     minor

discrepancies        that       do     not       cast     doubt       on    the    explanation's

validity, or by raising points that are wholly irrelevant to

it.’”) (quoting Hux v. City of Newport News, 451 F.3d 311, 315

(4th Cir. 2006)).

      Grice’s Notice of Dismissal states that her “refusal to

meet with her supervisor . . . as well[] as the refusal to take

a copy of the items to be discussed in the meeting constitutes

an act of insubordination.”                      J.A. 437 (emphasis added).                     During

his   deposition         Dorsey        confirmed         that       after       asking    Grice     to

attend the meeting several times he acceded to her demands to

have her attorney present.                       J.A. 585-86.              Grice contends that

                                                   13
this    admission     by      Dorsey    “should     have   been    dispositive       of

summary judgment, because the Appellants did not assert that

Grice would have [been] fired simply – and solely – because she

did not take the materials.”                 Br. of Appellant at 29.            Once it

became clear that Grice was not going to attend the meeting

without her attorney, we fail to see how Dorsey’s acquiescence

to a postponement is material in light of her undisputed refusal

to take the papers as instructed.                   According to the County’s

rules, an employee can be “dismissed for cause if she fail[s] to

obey     any   lawful      and     reasonable      direction      given    by     [her]

supervisor.”     J.A. 757 (internal quotation marks omitted).                       Her

failure to take the documents as directed clearly supports the

County’s finding of insubordination while Dorsey’s acquiescence,

under these factual circumstances, does nothing to prove the

County’s rationale for discharging her was a mere pretext for

sex discrimination.

       Aside   from     her      failure     to   come   forward    with    evidence

undermining the County’s legitimate reasons for her termination,

Grice’s discharge claim fails for another reason.                     As with her

non-selection       claim,       her   own    pleadings    and    testimony       prove

fatal.    Grice asserts in her Amended Complaint that she

       was treated less favorably than other employees . . .
       by defendant Homan because defendants Homan and Berger
       were involved in a close personal relationship . . .
       was   treated   adversely    by defendant    Homan   in
       retaliation   for     reporting   [Behler’s]    alleged

                                             14
      involvement with a female subordinate . . . and . . .
      was removed from her position . . . by defendants
      Homan and Berger because she discovered their after-
      hours conduct at a time when their close personal
      relationship was a tremendously sensitive issue in
      county government.

J.A. 14.      Grice is bound by her own allegations.                       See Lucas,

supra.

      In addition to the allegations contained in her pleadings,

Grice testified that she “firmly believe[d]” her firing went

“back    to   April   of    2005      when   [she]    walked    in    on   [Homan    and

Berger] after work” in a compromising position.                       S.J.A. 180-81.

When asked why she thought Berger had discriminated against her,

Grice stated that it was in Berger’s “best interest not to have

[Grice] there because [she] walked in on Fred Homan and Suzanne

Berger in a compromising position.”                   S.J.A. 208.       Asked if she

thought it would have been different “had a man walked in on

them,” Grice testified that “it would have been the same if it

had   been    anyone,      but   I    also    think    the     sequence    of   events

afterward were [sic] handled differently with me because I was a

woman rather than someone else if they had been male.”                          S.J.A.

208 (emphasis added).

      Grice’s belief, however, is insufficient to undermine the

legitimate, non-discriminatory reasons put forth by the County,

particularly     in   light      of    the    fact    that   the     parties    do   not

dispute the sequence of events at the June 13, 2007 meeting.


                                             15
See Williams, 871 F.2d at 456 (“[A] plaintiff's own assertions

of   discrimination    in    and   of    themselves    are      insufficient   to

counter    substantial      evidence     of   legitimate       nondiscriminatory

reasons for an adverse employment action.”) (citing Gairola v.

Comm. of Va. Dep’t of Gen. Servs., 753 F.2d 1281, 1288 (4th Cir.

1985)).

      An examination of the record in this matter does not reveal

evidence to support Grice’s contention that the County’s reason

for her discharge served as a pretext for discrimination based

on gender.     Indeed, Grice’s own pleadings and evidence indicate

that Homan’s motivation to retaliate arose, if at all, from an

entirely      nondiscriminatory         motive    (that        Grice    allegedly

interrupted Homan during inappropriate workplace behavior).                    Any

such motivation, however, does not support a claim of unlawful

discrimination.       “[W]hen an employer articulates a reason for

discharging the plaintiff not forbidden by law, it is not our

province to decide whether that reason was wise, fair, or even

correct, ultimately, so long as it truly was the reason for the

plaintiff's     termination.”           Giannopoulos      v.    Brach   &   Brock

Confections, Inc., 109 F.3d 406, 411 (7th Cir. 1997).

      For the reasons set forth above, the district court did not

err in granting summary judgment.




                                        16
                            III.

     For the foregoing reasons we affirm the judgment of the

district court.

                                                    AFFIRMED




                             17